In an action for the specific performance of a trust indenture and for an accounting thereunder, interlocutory judgment in favor of the plaintiff unanimously affirmed, .with costs. The objection that the decision does not conform to section 440 of the Civil Practice Act is untenable. The decision is equivalent to express findings of fact in favor of the plaintiff on each and all of the material facts alleged in the amended complaint. Any other determination upon this record would be contrary to the weight of the evidence. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.